 1   Mark P. Breyer (Bar No. 016862)
     Brian C. Fawber (Bar No. 028577)
 2
     BREYER LAW OFFICES, P.C.
 3   3840 East Ray Road
     Phoenix, Arizona 85044
 4   480-219-0482
 5   minutes@breyerlaw.com

 6   Attorneys for Plaintiff
 7
                               UNITED STATES DISTRICT COURT
 8                                 DISCTRICT OF ARIZONA

 9    Norman Taylor, an adult individual,           No. 3:20-cv-08230-DLR
10
                    Plaintiff,
11
      vs.
12                                                         NOTICE OF SERVICE
13    Lawrence B. Jackson, and Jane Doe
                                                                Assigned to the
      Jackson, husband and wife, Trade Show
14                                                            Hon. Douglas Rayes
      Technologies, INC. d/b/a TTI Logistics a
15
      New Jersey corporation, John Does 1-5,
      Jane Does 1-5, ABC Corporations 1-5,
16
                    Defendants.
17

18          Plaintiff Norman Taylor through undersigned counsel hereby give notice that

19   they served upon counsel of record for Defendant on today’s date via email their Initial

20   Disclosure Statement in the above-captioned matter.

21          Dated: November 17, 2020          BREYER LAW OFFICES, P.C.

22

23

24                                            Mark P. Breyer
25                                            Brian C. Fawber
                                              3840 East Ray Road
26                                            Phoenix, Arizona 85044
                                              Attorneys for Plaintiff
                                                1
 1                                 CERTIFICATE OF SERVICE
 2
              I hereby certify that on November 17, 2020, I electronically transmitted the
 3
     attached document to the Clerk’s Office using the Cm/ECF System for filing and
 4

 5   transmittal of Notice of Electronic Filing to the following Cm/ECF registrants:

 6   Mark D. Zukowski, Esq.
     David L. Stout
 7
     JONES, SKELTON & HOCHULI, P.L.C.
 8   40 N. Central Ave., Ste. 2700
     Phoenix, AZ 85004
 9   Attorney for: Lawrence Jackson
10

11
              /s/ Delba G. Ortiz
12   208267

13

14

15

16

17

18

19

20

21

22

23

24
25

26

                                                   2
